 

~,-__f;.‘.¢.-,J.' n'"
\ l ».
L g §

NUV 1 9 2013

C|erk, U S District Court
District Of Montana
Bi||ings

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 18-69-BLG-SPW
Plaintiff,
Vs. ORDER
JOHN FRANCIS MCDERMOTT,
Defendant.

 

 

On November 19, 2018 the Court conducted a Competency Hearing in this
case. The representations of counsel and the report submitted by Forensic
Psychologist Ryan Nybo, Psy.D., and the staff at the Federal Detention Center in
SeaTac, Washington, establish and the Court finds by a preponderance of the
undisputed evidence that Defendant John Francis McDermott is suffering from a
mental disease or defect rendering him incompetent to the extent he is unable to
understand the nature and consequences of the proceedings against him or assist in
his defense. The Defendant John Francis McDermott is not now competent to stand

trial. 18 U.S.C. § 4241.

ORDERED:
1. Defendant John Francis McDermott is committed to the custody of the
. Attorney General.

2. The Attorney General shall hospitalize Defendant John Francis
McDermott for treatment in a suitable facility for a reasonable period of time, not
to exceed four months, as is necessary to determine whether there is a substantial
probability that in the foreseeable future Defendant John Francis McDermott will
attain the capacity to permit the trial to proceed.

.3. The Attorney General shall provide the Court with a report on
Defendant John Francis McDermott’s mental condition and competency to stand
trial no later than 90 days from the date of commencement of the hospitalization
and treatment as ordered.

4. In the event the facility finds there is no substantial probability that in
the foreseeable future the defendant will be able to assist in his defense and permit
this case to move forward, the director of the facility shall file a certificate,
pursuant to 18 U.S.C. § 4246(a), stating whether the defendant is presently
suffering Hom a mental disease or defect as a result of which his release would
create a substantial risk of bodily injury to another person or serious damage to
property of another and Whether suitable arrangements for state custody and care

of the person are available.

5. For purposes of the Speedy Trial Act, the delay resulting from these
psychiatric or psychological evaluations is excludable under 18 U.S.C. §

3161(h)(1)(A).

l \//¢\_/

sUsAN P. WATTERS
United States District Judge

